Appeal from judgment, Supreme Court, New York County (Herbert Adlerberg, J.), entered on or about January 26,1996, which denied petitioner’s application for a writ of habeas corpus, unanimously dismissed, without costs.
The appeal has been rendered moot by issuance of the Governor’s warrant dated February 16, 1996 authorizing petitioner’s extradition to Virginia (People ex rel. McKinnon v Infante, 108 AD2d 1026). Even assuming that petitioner was illegally detained for more than 90 days, he would have been entitled to no more than a release from custody and would still have been subject to extradition (supra; People ex rel. Spence v Sheriff of County of Rensselaer, 44 AD2d 867). Concur—Milonas, J. P., Kupferman, Ross and Tom, JJ.